     Case 1:19-cv-01611-DAD-JDP Document 24 Filed 09/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SHIKEB SADDOZAI,                                   No. 1:19-cv-01611-DAD-JDP (PC)
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS
14   K. HOSEY, et al.,
                                                        (Doc. No. 3, 15)
15                       Defendants.
16

17           Plaintiff Shikeb Saddozai is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 29, 2020, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff’s motion for a temporary restraining order be denied. (Doc. No. 15.)

22   The findings and recommendations contained notice that any objections thereto were to be filed

23   within thirty (30) days after service. (Id. at 2.) On May 15, 2020, plaintiff filed a motion for an

24   extension of time to file a second amended complaint and objections to the findings and

25   recommendations. (Doc. No. 16.) The magistrate judge granted the motion and provided

26   plaintiff sixty (60) days from the date of that order to file objections to the pending findings and

27   recommendations. (Doc. No. 17.) On June 3, 2020, plaintiff filed his objections. (Doc. No. 18.)

28   /////
                                                       1
     Case 1:19-cv-01611-DAD-JDP Document 24 Filed 09/21/20 Page 2 of 3

 1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 3   including plaintiff’s objections, the court concludes that the findings and recommendations are

 4   supported by the record and proper analysis.

 5           In plaintiff’s objections, he contends that between March 16 and May 4, 2020, the

 6   California State Prison-Corcoran law librarian supervisor, Ms. M. Lirones, engaged in retaliation

 7   and discrimination against him by repeatedly denying plaintiff access to the prison law library’s

 8   services and resources. (Doc. No. 18 at 1.) Plaintiff alleges additional denials of access to the

 9   law library on May 5, May 19, and May 20, 2020. (Id. at 2–5.) The undersigned declines to

10   address plaintiff’s arguments relating to events that allegedly occurred after he filed his motion

11   for a temporary restraining order on November 14, 2019, because they are irrelevant to the

12   resolution of that motion and were not considered in the magistrate judge’s findings and

13   recommendations. Moreover, the court notes that law librarian supervisor Lirones is not

14   mentioned in plaintiff’s motion for a temporary restraining order, and plaintiff does not explain

15   how Ms. Lirones’ alleged actions relate to the relief sought in his motion for a temporary

16   restraining order. (See generally Doc. No. 3.) Finally, Ms. Lirones is not a named defendant in

17   this action, and the court cannot enjoin persons who are not before the court. See Zepeda v. U.S.

18   I.N.S., 753 F.2d 719, 727 (9th Cir. 1983) (“A federal court may issue an injunction if it has

19   personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may not

20   attempt to determine the rights of persons not before the court.”); McCoy v. Stronach, No. 1:12-
21   cv-000983-AWI-SAB (PC), 2020 WL 4200084, at *1 (E.D. Cal. July 22, 2020) (citing Zepeda

22   and denying plaintiff’s motion for a temporary restraining order).

23   /////

24   /////

25   /////

26   /////
27   /////

28   /////
                                                      2
     Case 1:19-cv-01611-DAD-JDP Document 24 Filed 09/21/20 Page 3 of 3

 1        Accordingly:

 2        1.    The findings and recommendations issued on April 29, 2020 (Doc. No. 15) are

 3              adopted; and

 4        2.    Plaintiff’s motion for a temporary restraining order (Doc. No. 3) is denied.

 5   IT IS SO ORDERED.
 6
       Dated:   September 20, 2020
 7                                                    UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
